Title: From Thomas Jefferson to the Virginia Delegates in Congress, 13 April 1781
From: Jefferson, Thomas
To: Virginia Delegates



Sir
In Council April 13th. 1781

Your letter of the 3d inst. came to hand yesterday. You will by this Time have received letters from me desiring you to do what you have done as to the Arms and in some measure as to the refugees. It would be more agreable to us that they should be sent to France than delivered up to us. I beg leave to add to the Names of those I before mentioned one Cranmer who is said to be the most mischievous of the whole. There may be others, whom it would be desireable to have removed with them, were their names known to us.
I inclose you a Copy of an intercepted letter from a Captain Thomas of the British in which you will find a Display of the present plan of the Enemy as to Chesapeake Bay and it’s waters, and Copies of Letters from Captain Reade, and Colonel Richard Henry Lee, shewing that the plan is now in a Course of execution. I trouble you with them as they may enable you to avail us of any Opportunity which may occur of getting the bay scoured. I also inclose an extract of a letter from General Greene to Baron Steuben, to shew you what are the Apprehensions for the Want of lead since the failure of our Mine. I am &c,

T. J.

